          Case 6:19-cr-10147-JWB Document 6 Filed 10/09/19 Page 1 of 2




             UNITED STATES DISTRICT COURT
                                 District of Kansas
                                    (Wichita Docket)

UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                                  CASE NO. 6:19-cr-10147-JWB

ANDREW J. PLEVIAK,

                     Defendant.


                               INDICTMENT

       THE GRAND JURY CHARGES:


                                         COUNT 1

    FALSE IMPERSONATION OF A FEDERAL OFFICER OR EMPLOYEE
                    Title 18, U.S.C. Section 912

       On or about September 3, 2019, in the District of Kansas, the defendant,

                                 ANDREW J. PLEVIAK,

did falsely assume and pretend to be an officer and employee of the United States acting

under the authority thereof, that is, the defendant falsely claimed he was an officer with the

Department of Homeland Security, U. S. Immigration and Customs Enforcement,

Enforcement and Removal Operations, and in such assumed and pretended character, with
          Case 6:19-cr-10147-JWB Document 6 Filed 10/09/19 Page 2 of 2




the intent to defraud, did act as such, in that he falsely stated to a Kingman County, Kansas

Sheriff’s Deputy, that he was an officer with the Department of Homeland Security, U. S.

Immigration and Customs Enforcement, Enforcement and Removal Operations, presented

a signed memorandum from the U.S.             Immigration and Customs Enforcement, and

requested the release of a person in the custody of the Kingman County Sheriff’s Office.

       In violation of Title 18, United States Code § 912.


                                                     A TRUE BILL.


October 9, 2019                                      s/Foreperson
DATE                                                 FOREPERSON OF THE GRAND JURY




s/Stephen R. McAllister
STEPHEN R. McALLISTER,
Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Stephen.mcallister@usdoj.gov




                       It is requested that the trial be held in Wichita, KS




                                                2
